DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 07/09/2020 for application number 16/624,868. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/21/2020, 11/18/2021; and 12/3/2021 were filed before the mailing date of the first office action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Reference Cited but not Used
Altshuler et al. (US 2010/0197401 A1) – describes a system to modify sound effects for games in a multidimensional space. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein et al. (US 2007/0157173 A1).

Regarding claim 1, Klein teaches a device [Fig. 1, (10, 12), Para. 110, system comprising a computer 12] comprising: 
at least one processor [Fig. 1, (12), Para. 11, computing system with instructions to be executed (i.e. executed by a processor)] programmed with instructions to: 
access at least a first sound effect (SFX) WAV file or MP3 file having at least first and second tracks [Fig. 15, Para. 218, sound effect container with two or more tracks (i.e. sounds 1-4)] and provided by a supplier of SFX [Fig. 4, Paras. 148-156, SFX supplier provides audio files]; 
bundle the first SFX file with track modification information pertaining to the at least first and second tracks to establish a multitrack container [Para. 278, containers with more than one sound file (i.e. track)], the track modification information being useful to modify the SFX file [Fig. 3, (310), Paras. 129-134, 285, the system adding modifiers to each sound file]; and 
transmit the multitrack container to at least one computer of at least a first developer of computer applications to enable the first developer to alter the first SFX file in a first way for rendering in a first computer application developed by the first developer [Para. 278, providing the container (i.e. multiple sound files) to a computer application (i.e. game) to alter the sound effects].

Regarding claim 2, Klein teaches all of the limitations of claim 1 as described above. Klein further teaches transmit the multitrack container to at least a second developer of computer applications to enable the second developer to alter the first SFX file in a second way different from the first way [Fig. 3, Paras. 136-145, altering the files differently depending on the category they are classified (i.e. sound vs. voice)].

Regarding claim 3, Klein teaches all of the limitations of claim 1 as described above. Klein further teaches wherein the processor is implemented in a computer of the supplier of SFX [Figs. 1, 4, (10), Paras. 11, 148-156, the SFX authoring tool within the computing system].

Regarding claim 4, Klein teaches all of the limitations of claim 1 as described above. Klein further teaches render the first SFX in the first computer application [Fig. 16, Paras. 122, 221, displaying the interface for the authoring tool with the sound effect files].

Regarding claim 5, Klein teaches all of the limitations of claim 4 as described above. Klein further teaches modify the first SFX using the track modification information at run time of the first computer application [Fig. 2, (316), Para. 134, storing the sound file objects (i.e. sound and modifications) for the video game (i.e. computing application at run time)].

Regarding claim 6, Klein teaches all of the limitations of claim 4 as described above. Klein further teaches modify the first SFX using the track modification information offline from run time of the first computer application [Fig. 2, (310), Paras. 211-212, providing modifiers to the sound file objects (i.e. sound and modifications) within the authoring tool (i.e. offline)].

Regarding claim 7, Klein teaches all of the limitations of claim 1 as described above. Klein further teaches transmit to the computer of the first developer a SFX rendering engine [Figs. 3-4, (302), Paras. 143, 148-156, transmit to authoring tool (i.e. SFX engine)].

Regarding claim 8, Klein teaches all of the limitations of claim 7 as described above. Klein further teaches wherein the SFX rendering engine comprises a SFX authoring tool [Figs. 3-4, (302), Paras. 143, 148-156, transmit to authoring tool (i.e. SFX engine)].

Regarding claim 9,  Klein teaches all of the limitations of claim 1 as described above. Klein further teaches wherein the track modification information comprises, for the first and second tracks, respective first and second track modification information such that the first developer can modify the first track separately from the second track [Figs. 3, 14-15, (306, 310), Paras. 138-145, 211-212, modifying the first and second tracks separately based on category type].

Regarding claim 10, Klein teaches all of the limitations of claim 9 as described above. Klein further teaches wherein the first track modification information comprises at least one of: delay, volume, attenuation, compression, distortion, reverberation, panning, filter, time stretch, pitch shift [Para. 257, altering the files with one or more of volume, LFE (low frequency effect), pitch, and LPF (low pass filter)].

Regarding claim 11, Klein teaches all of the limitations of claim 1 as described above. Klein further teaches wherein the SFX file comprises at least a third track [Fig. 15, Para. 218, one more (i.e. 4 sound tracks)].

Regarding claim 12, Klein teaches a method, comprising: 
establishing a multitrack container comprising a first multitrack sound effect (SFX) file and information [Fig. 15, Para. 218, sound effect container with two or more tracks (i.e. sounds 1-4) and information (i.e. modifiers)], for at least some of plural tracks in the first multitrack SFX file [Para. 278, containers with more than one sound file (i.e. track)], track modification information useful for modifying the respective track [Fig. 3, (310), Paras. 129-134, 285, the system adding modifiers to each sound file]; and 
providing the multitrack container to at least a first developer of a first computer game to allow the first developer to modify the first multitrack SFX file using the track modification information in a first way for rendering in the first computer game [Para. 278, providing the container (i.e. multiple sound files) to a computer application (i.e. game) to alter the sound effects].

Regarding claim 13, Klein teaches all of the limitations of claim 12 as described above. Klein further teaches comprising providing the multitrack container to at least a second developer of a second computer game to allow the second developer to modify the first multitrack SFX file in a second way using the track modification information for rendering in a second computer game [Fig. 3, Paras. 136-145, altering the files differently depending on the category they are classified (i.e. sound vs. voice)].

Regarding claim 14, Klein teaches all of the limitations of claim 12 as described above. Klein further teaches comprising transmitting to the first developer a SFX rendering engine [Figs. 3-4, (302), Paras. 143, 148-156, transmit to authoring tool (i.e. SFX engine)].

Regarding claim 15, Klein teaches all of the limitations of claim 14 as described above. Klein further teaches wherein the SFX rendering engine comprises a SFX authoring tool [Figs. 3-4, (302), Paras. 143, 148-156, transmit to authoring tool (i.e. SFX engine)].

Regarding claim 16, Klein teaches all of the limitations of claim 12 as described above. Klein further teaches wherein the track modification information comprises, for at least first and second tracks of the multitrack SFX file, respective first and second track modification information such that the first developer can modify the first track separately from the second track [Figs. 3, 14-15, (306, 310), Paras. 138-145, 211-212, modifying the first and second tracks separately based on category type].

Regarding claim 17, Klein teaches all of the limitations of claim 16 as described above. Klein further teaches wherein the first track modification information comprises at least one of: delay, volume, attenuation, compression, distortion, reverberation, panning, filter, time stretch, pitch shift [Para. 257, altering the files with one or more of volume, LFE (low frequency effect), pitch, and LPF (low pass filter)].

Regarding claim 18, Klein teaches a game developer computer comprising: 
at least one processor [Fig. 1, (12), Para. 11, computing system with instructions to be executed (i.e. executed by a processor)] configured with instructions executable to: 
receive at least a first data structure comprising at least a first sound effect (SFX) file having at least first and second tracks [Fig. 15, Para. 218, sound effect container with two or more tracks (i.e. sounds 1-4)] from a supplier of SFX [Fig. 4, Paras. 148-156, SFX supplier provides audio files] along with track modification information pertaining to the at least first and second tracks [Fig. 15, Para. 218, sound effect container with two or more tracks (i.e. sounds 1-4) and information (i.e. modifiers)]; 
alter the first SFX file using the track modification information [Fig. 3, (310), Paras. 129-134, 285, the system adding modifiers to each sound file]; and 
render the SFX file in a first computer simulation developed by the first developer [Para. 278, providing the container (i.e. multiple sound files) to a computer application (i.e. game) to alter the sound effects].

Regarding claim 19, Klein teaches all of the limitations of claim 18 as described above. Klein further teaches wherein the instructions are executable to alter and render the first SFX file at run time of the first computer simulation [Fig. 2, (316), Para. 134, storing the sound file objects (i.e. sound and modifications) for the video game (i.e. computing application at run time)].

Regarding claim 20,  Klein teaches all of the limitations of claim 18 as described above. Klein further teaches wherein the instructions are executable to alter the first SFX file offline [. 2, (310), Paras. 211-212, providing modifiers to the sound file objects (i.e. sound and modifications) within the authoring tool (i.e. offline)] and then render the first SFX file at run time of the first computer simulation [Fig. 2, (316), Para. 134, storing the sound file objects (i.e. sound and modifications) for the video game (i.e. computing application at run time)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179